DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 09/01/2021. This Action is made FINAL.

Claims 1 and 4-10 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 6-8 removing the means plus function language no longer invoke 112(f) interpretation of “a recognizer configured to recognize”, “a first trajectory generator configured to generate a first trajectory”, and “a second trajectory generator configured to generate a second trajectory”. Amendments make clear all functions are executed by a processor.

Amendments to independent claims 1 and 9-10 incorporate claim limitations of cancelled claims 2 and 3. Further amendments attempt clarifying language to overcome 112(b) rejections.

Amendments to claims 4-5 specify the operations carried out by the processor while maintaining the limitation substantially the same as the previously presented claims.

Amendments to claims 6 and 8 specify the operations carried out by the processor and clarify a boundary as a road demarcation line while maintaining the limitation substantially the same as the previously presented claims.


Amendments to claims 7 attempts clarifying language to overcome 112(b) rejection.

Response to Arguments
Applicant’s arguments with respect to 112(b) rejection of claim(s) 1 and 4-10 have been considered and as the amended claims no longer recite the language of the previous rejection the rejections are withdrawn, however the amended claim language does not render clear what is claimed and is therefore rejected under 35 U.S.C 112(b) as shown in the rejection below.

Applicant’s arguments with respect to claim(s) 1 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 9-10 references “the processor moves a portion of the second trajectory away from a road demarcation line with respect to the width direction according to the distance in the width direction between the road demarcation line farther from the own vehicle and the standard position among road demarcation lines dividing the traveling road”, however, this limitation is generally unclear as to what is being claimed with regards to “according to the distance in the width direction between the road demarcation line farther from the own vehicle and the standard position among road demarcation lines dividing the traveling road”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed, the examiner further recommends clarifying first the plurality of road demarcation lines and clearly claiming which road demarcation line of the set of road demarcation lines is referenced prior to referencing multiple road demarcation lines after having referenced only one road demarcation line . For the purposes of compact prosecution, the examiner will interpret this limitation as according to the distance in the width direction between the road demarcation line and the standard position.

Claims 1 and 9-10 references “wherein the processor determines a distance in the longitudinal direction of the travel road between the location of the second trajectory point closest to the standard position and the standard position, and the processor causes the amount of moving the second trajectory point in the width direction smaller as the distance obtained becomes longer, compared to the distance between the standard position and the road demarcation line”, however, this limitation is generally unclear as to what is being claimed with regards to “the processor causes the amount of moving the second trajectory point in the width direction smaller as the distance obtained becomes longer, compared to the distance between the standard position and the road demarcation line”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purpose of compact prosecution, the examiner will interpret this the processor causes the amount of moving the second trajectory point in the width direction according to the distance between the standard position and the road demarcation line.

Claim 1 recites the limitation "the obstacle" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitations "the original lane" and “the position” in line 3 and line 5 respectively.  There is insufficient antecedent basis for these limitations in the claim.

Claim 9 recites the limitation "the obstacle" in 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 references “the amount of the movement of the second trajectory points in the width direction to be less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases”, however, this limitation is generally unclear as to what is being claimed with regards to “…less than a distance between the standard position and the boundary as the distance between the position of the second trajectory point near the standard position and the standard position in the longitudinal direction of the traveling road increases”, the examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution, the examiner will interpret this limitation as the amount of movement of the second trajectory points being less than a point of an obstacle and a point of a boundary.

Claim 7 references “a position predicted to return to a trajectory before the movement of the traveling road in the direction in which the second trajectory moves away from the boundary in the width 15direction of the traveling road after the oncoming vehicle passes by the obstacle.”, however, this limitation is generally unclear as to what is being claimed with regards to what is meant by “a position predicted to return to a trajectory before the movement of the traveling road”. Furthermore “the movement” referred to in the limitation lacks antecedent basis. The examiner recommends adding punctuation and further clarifying language to make clear what is distinctly being claimed.  For the purposes of compact prosecution, the examiner will interpret this limitation as causing the own vehicle to stop at a predetermined distance before a point in the second trajectory.

Claims 2, 4-6, and 8 are dependent on claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 1.

Claim 9-10 reference a method and non-transitory CRM with limitations substantially the same as claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason as claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle and Li and further in view of Hudecek (US 20200142417 A1) henceforth referred to as Hudecek.

Regarding Claim 1  Buerkle teaches A vehicle control device comprising(para [0022] line 1-2 : “FIG. 1 shows a driver-assistance system 100 according to the present invention in a schematic representation.”): 
a processor (Fig. 1, The control device of the driver-assistance system would require the use of a processor to execute the described functions); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations to (Fig. 1, The control device of the drive-assistance system would require a memory to store executable instructions such that the processor could execute the instructions to perform the described functions.): 
recognize a surrounding environment of an own vehicle  (para [0022] line 3-12 : “Driver-assistance system 100 includes multiple functional blocks 110 to 150, which represent individual functionalities or functionality levels of driver-assistance system 100. Depending on the design, the individual functionalities may be integrated in the form of separate functional units or be integrated together with other functionalities in a shared functional unit in software and hardware form. First functional block 110 represents a detection device having a surround sensor system for detecting the traffic environment of the vehicle.”); 
generate a first trajectory along which the own vehicle is traveling based on a recognition result (para [0023] line 1-9 : “Second functional block 120 represents the evaluation device, in which a surroundings description based on the data detected by the surround sensor system takes place. For example, the road course, the road edge, obstacles on the road or other road users are ascertained. The distance and width of the bottlenecks caused by one or more obstacle(s), as well as the distance, current driving speed and the current driving direction of the vehicles detected by the surround sensor system are determined as well.” para [0024] line 1-7 : “Based on this information, an analysis of the traffic situation and a forecast of future object movements take place in a prediction device represented by functional block 130. Toward this end, the prediction device predicts the expected trajectories of the own vehicle and of the detected oncoming vehicles and uses these expected trajectories to ascertain an expected meeting point of the vehicles.”); 
generate a second trajectory along which an oncoming vehicle is predicted to be traveling in a direction in which the own vehicle encounters the oncoming vehicle based on the recognition result (para [0023] line 1-9 : “Second functional block 120 represents the evaluation device, in which a surroundings description based on the data detected by the surround sensor system takes place. For example, the road course, the road edge, obstacles on the road or other road users are ascertained. The distance and width of the bottlenecks caused by one or more obstacle(s), as well as the distance, current driving speed and the current driving direction of the vehicles detected by the surround sensor system are determined as well.” para [0024] line 1-7 : “Based on this information, an analysis of the traffic situation and a forecast of future object movements take place in a prediction device represented by functional block 130. Toward this end, the prediction device predicts the expected trajectories of the own vehicle and of the detected oncoming vehicles and uses these expected trajectories to ascertain an expected meeting point of the vehicles.”); and 
perform driving control on one or both of a speed and steering of the own vehicle based on whether the first trajectory interferes with the second trajectory (para [0025] line 1-10 : “The future traffic situation predicted in this manner is analyzed in a control device represented by functional block 140 and is subsequently utilized to plan the system reaction. Control device 140 activates at least one external safety device 150 as a function of the analysis result of the traffic situation. The safety device illustrated by fifth functional module 150, for example, is the vehicle brake for a direct intervention in the vehicle handling, a steering moment or an acoustic, optical or haptic signal transmitter for outputting a warning signal to the vehicle driver.”), 
wherein when the processor recognizes that the obstacle is on a traveling road of the own vehicle (para [0034] line 1-8 : “However, if the system determines that the width of lane                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     formed by the bottleneck is below minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                     
                                
                            
                        
                     , then a collision continues to be assumed and the method is continued with regard to an activation of the safety function. At this point, it may also be checked in an intermediate step 660 whether ascertained obstacle 510, 520, 530 is located in own traffic lane 210, or is able to be unequivocally allocated to own traffic lane 210.”): 
the end of the obstacle existing at a position extending from the center of the obstacle toward the center in the width direction of the traveling road, is set as a standard position (Fig. 5, Fig. 5 shows a distance                         
                            
                                
                                    b
                                
                                
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                             
                                        
                                    
                                
                            
                        
                    , this distance would require a setting of a point on obstacle 520 as a standard position extending from the center of the obstacle toward the center in the width direction of the traveling road ), and 
the processor moves a portion of the second trajectory away from a road demarcation line with respect to the width direction according to the distance in the width direction between the road demarcation line farther from the own vehicle and the standard position among road demarcation lines dividing the traveling road ( para [0045] line  1-15 : “However, a corresponding delay or suppression of the system reaction preferably takes place in cases where ascertained obstacle 520 is unable to be allocated to own traffic lane 210. FIG. 5 shows such an exemplary traffic situation, in which obstacle 520 is located in oncoming traffic lane 220. In this case, driver-assistance system 100 determines a looming collision based on the detection of the traffic environment, the ascertaining of the current traffic situation and the predicting of trajectories 310, 410 of vehicles 300, 400, since ascertained predicted meeting point 250 of the two vehicles 300, 400 lies directly in the region of bottleneck 500 and ascertained width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                            .
                        
                     of the road in the region of bottleneck 500 is less than minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     formed by width                         
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                     of the own vehicle, width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     of oncoming vehicle 400, and safety clearance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    .”, Fig. 5; The                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     , as shown in Fig. 5, is a measurement of the edge of the obstacle (or standard position) to the road demarcation line of the traveling road opposite the standard position in the width direction of the traveling road. ), and
the processor causes the amount of moving the second trajectory in the width direction smaller as the distance becomes longer, compared to the distance between the standard position and the road demarcation line ( para [0045] line  1-15 : “However, a corresponding delay or suppression of the system reaction preferably takes place in cases where ascertained obstacle 520 is unable to be allocated to own traffic lane 210. FIG. 5 shows such an exemplary traffic situation, in which obstacle 520 is located in oncoming traffic lane 220. In this case, driver-assistance system 100 determines a looming collision based on the detection of the traffic environment, the ascertaining of the current traffic situation and the predicting of trajectories 310, 410 of vehicles 300, 400, since ascertained predicted meeting point 250 of the two vehicles 300, 400 lies directly in the region of bottleneck 500 and ascertained width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                            .
                        
                     of the road in the region of bottleneck 500 is less than minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     formed by width                         
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                     of the own vehicle, width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     of oncoming vehicle 400, and safety clearance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    .”, Fig. 5; The ascertained value                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     , as shown in Fig. 5, is a measurement of the edge of the obstacle (or standard position) to the road demarcation line of the traveling road opposite the standard position in the width direction of the traveling road, as the distance of the predicted trajectory of vehicle V2 from object 520 becomes shorter where the distance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                             
                        
                    is constant, the predicted trajectory of V2 shifts in the width direction of the traveling road increases , . ), however Buerkle does not explicitly teach
wherein the second trajectory comprises a plurality of second trajectory points formed at predetermined intervals in a longitudinal direction of the traveling road, and 
wherein the processor determines a distance in the longitudinal direction of the travel road between the location of the second trajectory point closest to the standard position and the standard position, and the processor causes the amount of moving the second trajectory point in the width direction smaller as the distance obtained becomes longer, compared to the distance between the standard position and the road demarcation line.

However, in the same field of endeavor (trajectory prediction of an obstacle for collision avoidance) Li teaches a system : wherein the second trajectory comprises a plurality of second trajectory points formed at predetermined intervals in a longitudinal direction of the traveling road (para [0018] line 8-11 : “A perception and planning module of the ADV tracks obstacles and determines a trajectory line of each obstacle to the ADV. An obstacle trajectory line can be represented by, e.g., 100 points.”, The trajectory line of the obstacle being represented by a fixed number of points implies predetermination of the intervals of the points along the trajectory.), and 
wherein the processor determines a distance of the travel road between the location of the second trajectory point closest to a point ( para [0049] line 5-16 :  “The obstacle module 308 can generate a trajectory line for each object or obstacle perceived by perception and control system 110. In an embodiment, an obstacle trajectory line may be represented by a set of points, e.g. 100 points. As described above, planning module 305 can generate a navigation reference line for the autonomous vehicle. The navigation reference line can be represented by a set of points, e.g. 1000 points. Obstacle module 308 can determine, for each point in an obstacle trajectory line, the point on the navigation reference line that has the minimum distance from the point of the obstacle trajectory.”). However, the combination of Buerkle and Li does not explicitly teach a distance in the longitudinal direction of the travel road between the location of the second trajectory point closest to the standard position and the standard position.


	
However in the same field of endeavor (prediction and planning of vehicle trajectories) Hudecek teaches a system wherein the processor determines a distance in the longitudinal direction of the travel road between the location of (para [0013] line 8-14 : “For instance, the techniques described herein may reduce the computational burden by adaptively scaling a density of trajectory points (e.g., points along the trajectory used for determining associated costs and controls) based on the level of activity (e.g., cost(s) associated with curvature(s) and/or object(s)) along the route. By using a lower density of trajectory points for portions of the route that have lower activity (e.g., lower cost(s) associated with curvature(s) and/or fewer nearby object(s)), the computational intensity of trajectory generation can be reduced.”, para [0019] line 1-15 : “In some examples, an obstacle cost can comprise a cost associated with a distance between a point on the reference trajectory or the target trajectory and a point associated with an obstacle in the environment. By way of example, the point associated with the obstacle can correspond to a point on a boundary of a drivable area or can correspond to a point associated with the obstacle in the environment. In some examples, an obstacle in the environment can include, but is not limited to a static object (e.g., building, curb, sidewalk, lane marking, sign post, traffic light, tree, etc.) or a dynamic object (e.g., a vehicle, bicyclist, pedestrian, animal, etc.). In some examples, a dynamic object can also be referred to as an agent. In some examples, a static object or a dynamic object can be referred to generally as an object or an obstacle.”, para [0016] line 1-14 : “In some examples, a reference trajectory representing an initial path or trajectory for an autonomous vehicle to follow can be generated or received by a computing device of the autonomous vehicle. In some examples, the reference trajectory can correspond to a centerline of a road segment, although the reference trajectory can represent any path in an environment. In some examples, points on the reference trajectory can be established, selected, sampled, or otherwise determined based at least in part on a cost associated with a curvature value associated with the reference trajectory and/or based at least in part on a cost associated with a distance between a point associated with a region of the reference trajectory and one or more obstacles in the environment.”, as Hudecek teaches a trajectory as an initial trajectory along a centerline and measuring the distance between the trajectory points and a point associated with an obstacle the distance would necessarily be in the longitudinal direction of the traveling road and the combination of Buerkle, Li, and Hudecek teaches a system wherein the processor determines a distance in the longitudinal direction of the travel road between the location of ).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Buerkle and Li with the system of Hudecek to “improve an accuracy and precision of trajectory generation.” (Hudecek para [0013] line 6-7).

Regarding Claim 6 the combination of Buerkle, Li, and Hudecek teaches The vehicle control device according to claim 1, further Buerkle teaches
wherein, when the processor  recognizes that an obstacle is on the traveling road, the first trajectory generator moves a part of the first trajectory in a direction away from a road demarcation line  of the traveling road in a width direction of the traveling road in accordance with a distance between the standard position and the road demarcation line  of the traveling road opposite to the standard position in the width direction of the traveling road when viewed from a center portion of the obstacle ( para [0039] line 1-13: “According to the present invention, a sensor system of own vehicle 300 detects obstacle 510 in traffic lane 200, oncoming vehicle 400 and, if present, also important traffic signs 260 by scanning or measuring the traffic environment, road 200 together with roadway demarcations 230, 240 and possibly existing traffic lane markings, such as center line 205. Driver-assistance system 100 then uses the measurement data to ascertain the current traffic situation, and in so doing, determines not only the position or distance                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    , driving speed                         
                            
                                
                                    v
                                
                                
                                    2
                                
                            
                        
                    , driving direction 401 of oncoming vehicle 400, but its width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     as well. Furthermore, the position, distance                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    , width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     and possibly also the speed of obstacle 510 are determined too.”, para [0040] line 1-4 : “Based on the current traffic situation and using a suitable prediction model, expected trajectory 310 or the setpoint trajectory of own vehicle 300 is subsequently calculated in advance or predicted for a certain period of time.”, Fig. 3, Fig.3 shows the trajectory of the own vehicle shifted by an amount in accordance with a distance between the standard position of an object and the boundary of the traveling road opposite the standard position as captured by the value                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    ), 
wherein the processor causes the own vehicle to stop when a first timing at which the own vehicle is moved in the direction away from the boundary along the first trajectory is later than or the same as a second timing at which the oncoming vehicle moves in the direction away from the road demarcation line along the second trajectory (para [0043] line 1-22 :  “FIG. 4 schematically shows a similar traffic situation as the one shown in FIG. 3. However, in contrast to the afore-described traffic situation, distance                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     of oncoming vehicle 400 from own vehicle 300 is shorter, so that meeting point 250 ascertained by the prediction of vehicle trajectories 310, 410 still lies in the region of obstacle 510. In other words, in contrast to the traffic situation from FIG. 3, own vehicle 300 is no longer able to fully pass obstacle 510 before encountering oncoming vehicle 400. Since ascertained width                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                     of bottleneck 500 or the driving lane, formed by obstacle 510, is below a minimum width                         
                            
                                
                                    b
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     that corresponds to the sum of width                         
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                        
                     of the own vehicle, width                         
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                     of oncoming vehicle 400, and possibly a safety clearance                         
                            
                                
                                    b
                                
                                
                                    3
                                
                            
                        
                    , a collision-free passing of bottleneck 500 by both vehicles 300, 400 is impossible in view of the current traffic situation. This means that a reaction of own vehicle 300 is required to prevent the looming collision with oncoming vehicle 400. Driver-assistance system 100 therefore activates a suitable system reaction, which in particular corresponds to the activation of an optical, acoustic and/or haptic warning signal, or to the intervention in the vehicle handling, such as braking of vehicle 300, for example.”), and 
wherein the processor causes the own vehicle to travel along the first trajectory when the first timing is earlier than the second timing( para [0042] line 1-10: “By evaluating the predicted future traffic situation, driver-assistance system 100 is able to decide whether a system reaction is to take place and possibly what kind of system reaction is to take place. In the present exemplary embodiment, the resulting prediction is that expected meeting point 250 of the two vehicles 300, 400 occurs at an instant at which own vehicle 300 has already passed obstacle 510 completely. In this case the intervention of driver-assistance system 100 is not necessary, so that a corresponding system reaction may be omitted.”, Fig. 3, The predicted future traffic situation of Fig. 3 shows that the meeting point of the own vehicle and the oncoming vehicle is passed the point where the trajectory of the own vehicle returns to its own lane, therefore the system continues on the trajectory of the own vehicle).

Regarding Claim 9 it recites a method having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.

Regarding Claim 10 it recites a non-transitory CRM having substantially the same limitations as claim 1 above, therefore is rejected for the same reason.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle, Li, and Hudecek and further in view of Zhao.

Regarding Claim 4 the combination of Buerkle, Li, and Hudecek teaches The vehicle control device according to claim 1, however the combination does not explicitly teach wherein, when the first trajectory is predicted to interfere with the second trajectory before the oncoming vehicle passes by the obstacle, the processor 
However, in the same field of endeavor (predicting trajectory of an oncoming vehicle) Zhao teaches a system wherein, when the first trajectory is predicted to interfere with the second trajectory before the oncoming vehicle passes by the obstacle, the processor causes the own vehicle to stop until the oncoming vehicle passes by the obstacle(para [0101] line 1-10 :  “In the situation 350, the tracking component of the AV 302 detects an oncoming vehicle 352, a first parked vehicle 356, and a second parked vehicle 357. The prediction component of the AV 302 determines that the oncoming vehicle 352 is following a trajectory 354. The AV 302 selects a trajectory 358 such that the AV 302 passes the first parked vehicle 356, waits between the first parked vehicle 356 and the second parked vehicle 357 until the oncoming vehicle 352 passes, and then proceeds to pass the second parked vehicle 357.”).  

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the driver-assistance system of Buerkle with the system of Zhao “…for improved tacking of objects in the real world” (Zhao para [0052] line 12) .

Regarding Claim 5 the combination of Buerkle, Li, and Hudecek teaches The vehicle control device according to claim 1, however the combination does not explicitly teach wherein the processor causes the own vehicle to stop when the oncoming vehicle is predicted to arrive at a predetermined position on the traveling road earlier than the own vehicle, and the processor causes the own vehicle to travel along the first trajectory when the own vehicle is predicted to arrive at the predetermined position earlier than the oncoming vehicle.

However, in the same field of endeavor (predicting trajectory of an oncoming vehicle) Zhao teaches a system wherein the processor causes the own vehicle to stop when the oncoming vehicle is predicted to arrive at a predetermined position on the traveling road earlier than the own vehicle, and the processor causes the own vehicle to travel along the first trajectory when the own vehicle is predicted to arrive at the predetermined position earlier than the oncoming vehicle (para [0101] line 1-10 :  “In the situation 350, the tracking component of the AV 302 detects an oncoming vehicle 352, a first parked vehicle 356, and a second parked vehicle 357. The prediction component of the AV 302 determines that the oncoming vehicle 352 is following a trajectory 354. The AV 302 selects a trajectory 358 such that the AV 302 passes the first parked vehicle 356, waits between the first parked vehicle 356 and the second parked vehicle 357 until the oncoming vehicle 352 passes, and then proceeds to pass the second parked vehicle 357.”, Fig. 3, In situation 350 depicted in Fig. 3 we see the autonomous vehicle predicting a path for an oncoming vehicle, and when it determines that the autonomous vehicle will arrive past the first parked vehicle, it will be before the oncoming vehicle and the autonomous vehicle passes the first parked vehicle, also there autonomous vehicles prediction of the trajectory determines the oncoming vehicle will arrive at the second parked vehicle before the autonomous vehicle and so the autonomous vehicle stops and allows the oncoming vehicle to pass before continuing on its own trajectory ).  

…for improved tacking of objects in the real world” (Zhao para [0052] line 12) .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle, Li, Hudecek, and Zhao and further in view of Miller.

Regarding Claim 7 the combination of Buerkle, Li, and Hudecek teaches The vehicle control device according to claim 4, however the combination does not explicitly teach wherein the processor: predicts the second trajectory for the oncoming vehicle to return to the original lane after passing the obstacle, and stops the own vehicle at a predetermined distance before the position where the predicted second trajectory predicts that the oncoming vehicle will return to the original lane.

However, in the same field of endeavor (predicting trajectory of objects for collision avoidance), Miller teaches a computing device: 
wherein the processor: predicts the second trajectory for the oncoming vehicle to return to the original lane after passing the obstacle, and stops the own vehicle at a predetermined distance before the position where the predicted second trajectory predicts that the oncoming vehicle will return to the original lane ( para [0006] line 2-12 : “Based on the target speed, direction of travel, and position, the computing device determines a predicted path of travel for each target. The computing device determines a threat number for each target based on the predicted path. The threat number indicates a probability of a collision between the target and the host vehicle. Based on the respective threat numbers, the computing device actuates one or more vehicle subsystems to slow and/or stop the host vehicle at a stopping point to avoid targets with threat numbers above a threat number threshold”, Since Miller teaches stopping at a predetermined distance, the combination of Buerkle, Zhao, and Miller would be capable of stopping at a position located a predetermined distance before a position predicted to return to a trajectory before the movement of the traveling road in the direction in which the second trajectory moves away from the boundary in the width direction of the traveling road after the oncoming vehicle passes by the obstacle as Miller teaches a stopping point a predetermined distance from a predicted trajectory with the combination of Buerkle and Zhao teaching a second trajectory prediction moving away from the boundary the modification with Miller would permit a stopping point at a predetermined distance from the predicted second trajectory). 
	
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Buerkle and Zhao with the computing device of Miller to better “determine a probability of a collision with the host vehicle” (Miller para [0001] line 4-5) .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buerkle, Li, and Hudecek and further in view of Eggert.

Regarding Claim 8 the combination of Buerkle, Li, and Hudecek teaches The vehicle control device according to claim 1, however the combination does not explicitly teach wherein, when the processor recognizes an obstacle near a road demarcation line of a recognizable range of the traveling road and the recognizer does not 416/869,635recognize an oncoming vehicle, the processor generates the second trajectory on assumption that a virtual oncoming vehicle is at a position which is farther from the obstacle when viewed from the own vehicle and is located at a predetermined distance from the obstacle or the recognizable range.


However, in the same field of endeavor (predicting trajectory of undetected objects for collision avoidance), Eggert teaches a system: 
wherein, when the processor recognizes an obstacle near a road demarcation line of a recognizable range of the traveling road and the recognizer does not 416/869,635recognize an oncoming vehicle, the processor generates the second trajectory on assumption that a virtual oncoming vehicle is at a position which is farther from the obstacle when viewed from the own vehicle and is located at a predetermined distance from the obstacle or the recognizable range (para [0052] line 1-14 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device. The term virtual traffic entity denotes a traffic participant for which there is no direct evidence in the sensor data, for example as the virtual traffic entity is in an area (region) in the theoretic coverage area of the sensor, for which no sensor data exists or no sensor data with sufficient reliability can be acquired. The existence of this virtual traffic entity is then assumed by the inventive method as are the states of the virtual traffic entity, for example a speed or a mass of the virtual traffic entity. This virtual traffic entity may for example assumed to represent another vehicle in the occluded area which poses a danger to the ego-vehicle.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the driver-assistance system of Buerkle with the system of Eggert to improve “capability to handle obstructed sensor coverage.” (Eggert para [0001] line 4-5) .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668